Title: To James Madison from John Appleton, 18 April 1802
From: Appleton, John
To: Madison, James


					
						Sir,
						Philadelphia April 18. 1802.
					
					I had the Honour of receiving your Letter of the 8th. instant, inclosing my 

Commission as Commercial Agent at Calais, with instructions for my government. Be assured 

Sir, of my zeal & attention to the Duties of the Office, & that all my views will be directed by 

a wish to promote the Honour of my Country & to facilitate the lawful pursuits of individuals 

who may demand my services. The Bond is inclosed as you directed.
					When at Washington, I was led to expect by the President, that in case of vacancy at 

Dunkerque, it woud be annexed to my Department; if such an event shoud take place, will 

you allow me Sir to solicit your influence to that effect; the two Ports of Dunkerque & Calais 

being so contiguous I coud attend to both, and the Commercial advantages of the former, 

woud remunerate for the unprofitable services I shall be called upon to perform at the latter, 

where a great influx of Passengers will give employment without much pecuniary benefit.
					I propose going Eastward to embark in the first Vessell that offers for France. During my 

residence in that Country I shall be happy upon every occasion to assure you of the respect with 

which I have the Honour to be your Obedient & humble Servt.
					
						John Appleton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
